                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


IN RE:                                                      CASE NO. 20-50775

WISCONSIN APPLE LLC
     DEBTOR1
                                                            CHAPTER 11

                                                            JUDGE JOHN W. KOLWE

     MOTION FOR INTERIM AND FINAL ORDERS: (A) PROHIBITING UTILITIES
        FROM ALTERING, REFUSING, OR DISCONTINUING SERVICES TO, OR
     DISCRIMINATING AGAINST, THE DEBTOR ON ACCOUNT OF PREPETITION
     AMOUNTS DUE, AND (B) ESTABLISHING PROCEDURES FOR DETERMINING
                   REQUESTS FOR ADEQUATE ASSURANCE

          Wisconsin Apple LLC (“Debtor”), as debtor-in-possession,, by and through undersigned

counsel, hereby respectfully move this Court for entry of an interim order: (a) prohibiting those

utility companies currently providing services, or that will provide services, to the Debtor

(collectively, the “Utility Companies” and each, individually, a “Utility Company”) from

altering, refusing, or discontinuing services to, or discriminating against, the Debtor on account

of prepetition amounts due, pending entry of final order granting the relief sought herein; (b)

determining that the Utility Companies are adequately assured of payment for future utility

services, pending entry of the final order; (c) establishing certain procedures for determining

requests for additional assurance; (d) permitting Utility Companies to opt out of the procedures

established herein; and (e) scheduling a final hearing on the Motion within thirty (30) days of the

Petition Date. The Debtor also seeks the entry of a final order granting the relief requested


1
    3909 Ambassador Caffery Parkway, Lafayette, LA 70503. EIN xx-xx3622.

{00374315-6}

                                                      1


    20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 1 of 13
herein on a permanent basis. In support of this Motion, the Debtor respectfully submits as

follows:

                     I. JURISDICTION, VENUE AND BACKGROUND

        1.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.     The statutory basis for the relief sought herein are Sections 105 and 366 of Title

11 of the United States Code (the “Bankruptcy Code”)

        3.      Additionally, the Debtor used its best efforts to get specific and personal contact

information for the Utility Companies (i.e., not just the general Post Office box where payments

are remitted) where notices of bankruptcy and this Motion could be sent, including, but not

limited to fax and/or e-mail addresses to allow for immediate delivery when such information

was available. As such, Debtor has used its best efforts under the circumstances to provide

Utility Providers notice of this Motion. In light of the nature of the relief requested, Debtor

respectfully submits that no further notice is necessary.

        4.     On October 14, 2020, (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code commencing the above-captioned case (the

“Chapter 11 Case”). The Debtor continues to manage and operate its business as debtor-in-

possession pursuant to Bankruptcy Code §§ 1107 and 1108.

        5.     An official committee of unsecured creditors has yet to be appointed in this

Chapter 11 case. Further, no trustee or examiner has been requested or appointed in the Chapter

11 case.



{00374315-6}

                                                 2


  20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 2 of 13
        6.     The Declaration in Support of Motions for Order Authorizing Use of Cash

Collateral and for Authority to Pay Employees’ Pre-Petition Wages [Dkt #23] provides a

detailed discussion of the factual background and circumstances surrounding the Debtor’s

commencement of this Chapter 11 Case, the Debtor’s operations, and the facts and

circumstances necessitating entry of interim and final orders prohibiting the Utility Companies

from altering, refusing or discontinuing services to, or discriminating against, the Debtor on

account of prepetition amounts due, determining that the Utility Companies are adequately

protected and establishing procedures for requests for additional assurance, and the related relief

requested herein.

                                    II. REQUESTED RELIEF

        7.     Pursuant to Section 366(a) of the Bankruptcy Code, the Debtor hereby seeks entry

of an interim order in the form attached hereto as Exhibit “1” (the “Interim Order”): (a)

prohibiting the Utility Companies from altering, refusing, or discontinuing services to, or

discriminating against, the Debtor on account of prepetition amounts due, pending entry of final

order granting the relief sought herein (the “Final Order”); (b) determining that the Utility

Companies have received adequate assurance of payment for future utility services, pending

entry of the Final Order; (c) establishing certain procedures for determining requests for

additional assurance; (d) permitting Utility Companies to opt out of the procedures established

herein; (e) scheduling a final hearing on the Motion (the “Final Hearing”) within thirty (30) days

of the Petition Date; and (f) entry of the Final Order.

                 III. PROPOSED PROCEDURES AND LEGAL ANALYSIS

A.       The Utility Companies.



{00374315-6}

                                                  3


  20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 3 of 13
        8.     The Debtor currently uses electric, natural gas, heat, water, sewer, phone, and

other similar services provided by multiple Utility Companies, including the Utility Companies

identified on the attached Exhibit “2” (the “Utility Service List”).

        9.     Uninterrupted utility service is essential to the Debtor’s ongoing operations and,

therefore, to the success of the Debtor’s Chapter 11 Case. The Debtor could not operate its

restaurants in the absence of continuous utility service. Should any Utility Company refuse or

discontinue service, even for a brief period of time, the Debtor may be forced to cease

operations, resulting in a substantial disruption of the business and loss of revenue.          The

temporary or permanent discontinuation of utility services could irreparably harm the Debtor’s

business and jeopardize the Chapter 11 case.

       10.     The Debtor intends to pay the post-petition obligations to the Utility Companies

timely. The Debtor will make the payments from the operating cash as of the Petition Date and

cash generated through continued operations.

B.       Adequate Assurance of Payment.

       11.     Pursuant to Section 366(c)(2) of the Bankruptcy Code, a utility many alter, refuse,

or discontinue a chapter 11 debtor’s utility service if the utility does not receive from the debtor

or the trustee adequate “assurance of payment” within thirty (30) days of the commencement of

the debtor’s chapter 11 case. Section 366(c)(1)(A) of the Bankruptcy Code defines the phrase

“assurance of payment” to mean, among other things, a cash deposit or a bond. Accordingly, the

Debtor proposes to allow each Utility Company to retain any prepetition deposits and the bonds

it may hold to secure payment of post-petition services. Furthermore, upon written request, the

Debtor will pay to each Utility an amount equal to the Debtor’s calculation of the cost of one

month’s worth of utility service, based on the historical average over the past twelve months as

{00374315-6}

                                                 4


  20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 4 of 13
calculated by the Debtor (each, an “Adequate Assurance Deposit”), provided such Utility

Company does not already hold a deposit equal to or greater than the Adequate Assurance

Deposit after deduction of any prepetition amounts owed to such Utility Company (which

existing deposit shall be deemed to be an Adequate Assurance Deposit for purposes of this

Motion). A Utility Company’s request for, and acceptance of, an Adequate Assurance Deposit

shall be deemed an acknowledgement and admission from the Utility Company that the

Adequate Assurance Deposit is the form of adequate assurance that is satisfactory to it, within

the meaning of Section 366 of the Bankruptcy Code. Likewise, any Utility Company that does

not request an additional Adequate Assurance Deposit no later than ten (10) days after entry of

an order approving this Motion (“Request Deadline”) and does not file a Procedure Objection (as

defined below) to opt out of the Adequate Assurance Procedures (as described below), shall be

deemed to have adequate assurance that is satisfactory to it, within the meaning of Section 366 of

the Bankruptcy Code.

       12.     The Debtor submits that the retention by such Utility Companies of any

prepetition deposits to secure payment for post-petition services and the availability of the

Adequate Assurance Deposit (if timely requested), in conjunction with the Debtor’s

demonstrated ability to pay for future utility services in the ordinary course of business

(collectively, the “Proposed Adequate Assurance”), constitutes sufficient adequate assurance of

future payment to the Utility Companies to satisfy the requirements of Section 366 of the

Bankruptcy Code.       Nonetheless, if any Utility Company believes additional assurance is

required, they may request such assurance pursuant to the procedures described below.

C.       The Adequate Assurance Procedures.



{00374315-6}

                                                5


  20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 5 of 13
       13.      To address the right of any Utility Company under Section 366(c)(2) of the

Bankruptcy Code to seek adequate assurance satisfactory to it, the Debtor proposes that the

following procedures (the “Adequate Assurance Procedures”) be adopted:

        (a) Any Utility Company desiring assurance of future payment for utility service beyond
            the Proposed Adequate Assurance must serve a request (an “Additional Assurance
            Request”) so that it is received by the Debtor by the Request Deadline at the following
            email addresses: (i) Douglas Draper at ddraper@hellerdraper.com and Yannick
            Bastien at yannick@arcgrpinc.com.

        (b) Any Additional Assurance Request must (i) be made in writing; (ii) set forth the
            location(s) for which utility services are provided and the relevant account number(s)
            (iii) describe any deposits, prepayments or other security currently held by the
            requesting Utility Company and (iv) explain why the requesting Utility Company
            believes the Proposed Adequate Assurance is not sufficient adequate assurance of
            future payment.

        (c) Upon the Debtor’s receipt of an Additional Assurance Request at the addresses set
            forth above, the Debtor shall have the greater of (i) fourteen (14) days from the receipt
            of such Additional Assurance Request or (ii) thirty (30) days from the Petition Date
            (collectively, the “Resolution Period”) to negotiate with the requesting Utility
            Company to resolve their Additional Assurance Request. The Resolution Period may
            be extended by agreement of the Debtor and the applicable Utility Company.

        (d) The Debtor, in its discretion, may resolve any Additional Assurance Request by
            mutual agreement with the requesting Utility Company and without further order of
            the Court, and may, in connection with any such resolution, in their discretion, provide
            the requesting Utility Company with additional adequate assurance of future payment
            in a form satisfactory to the Utility Company, including, but not limited to, cash
            deposits, prepayments and/or other forms of security, if the Debtor believes such
            additional assurance is reasonable.

        (e) If the Debtor determines that an Additional Assurance Request is not reasonable, and
            is not able to resolve such request during the Resolution Period, the Debtor, during or
            immediately after the Resolution Period, will request a hearing before this Court to
            determine the adequacy of assurances of payment made to the requesting Utility
            Company (the “Determination Hearing”), pursuant to Section 366(c)(3)(A) of the
            Bankruptcy Code.

        (f) Pending the resolution of the Additional Assurance Request at a Determination
            Hearing, the Utility Company making such request shall be restrained from
            discontinuing, altering or refusing service to the Debtor on account of unpaid charges
            for prepetition services or on account of any objections to the Proposed Adequate

{00374315-6}

                                                  6


  20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 6 of 13
               Assurance.

        (g) Other than through the Opt-Out Procedures (as such term is defined below), any
            Utility Company that does not comply with the Adequate Assurance Procedures is
            deemed to find the Proposed Adequate Assurance satisfactory to it and is forbidden
            from discontinuing, altering, or refusing service on account of any unpaid prepetition
            charges, or requiring additional assurance of payment (other than the Proposed
            Adequate Assurance).

D.       The Opt-Out Procedures.

       14.         As noted above, Section 366(c) of the Bankruptcy Code requires the Debtor to

provide Utility Companies, within thirty (30) days of the Petition Date, with “adequate assurance

of payment for utility service that is satisfactory to the utility.”       11 U.S.C. § 366(c)(2).

Thereafter, any such adequate assurance provided by the Debtor may be modified by the Court

after notice and a hearing under Section 366(c)(3)(A) of the Bankruptcy Code. Under the

proposed Adequate Assurance Procedures, however, the Debtor may seek a determination of

appropriate adequate assurance at a Determination Hearing held after the first thirty (30) days of

this case, without providing interim assurances (other than those set forth above) deemed

“satisfactory” to the Utility Company. Although the proposed Adequate Assurance Procedures

are reasonable, certain Utility Companies might assert that the procedures as implemented are

not strictly in compliance with Section 366 of the Bankruptcy Code if an adequate assurance

dispute is not resolved within the thirty (30) days following the Petition Date. If, as a result, any

Utilities Companies wish to opt out of the Adequate Assurance Procedures, the Debtor submits

that the Court should schedule a hearing and issue a ruling on the amount of adequate assurance

to be provided such Utility Companies within thirty (30) days of the Petition Date.




{00374315-6}

                                                 7


  20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 7 of 13
       15.      In particular, to avoid any argument that the Debtor has not fully complied with

Section 366 of the Bankruptcy Code, the Debtor proposes the following procedures (the “Opt-

Out Procedures”):

         (a)    Any Utility Company wishing to opt out of the Adequate Assurance Procedures
                must file an objection (the “Procedures Objection”) with the Court and serve such
                Procedures Objection so that it is actually received by the Debtor within fifteen
                (15) days of entry of the Interim Order at the following email addresses: (i)
                Douglas Draper at ddraper@hellerdraper.com and Yannick Bastien at
                yannick@arcgrpinc.com.

         (b)    Each Procedures Objection must (i) be made in writing; (ii) set forth the
                location(s) for which utility services are provided and the relevant account
                number(s); (iii) describe any deposits, prepayments or other security currently
                held by the objecting Utility Company; (iv) explain why the objecting Utility
                Company believes the Proposed Adequate Assurance is not sufficient adequate
                assurance of future payment; and (v) identify, and explain the basis of, the Utility
                Company’s proposed adequate assurance requirement under section 366(c)(2) of
                the Bankruptcy Code.

          (c)   The Debtor, in its discretion, may resolve any Procedures Objection by mutual
                agreement with the objecting Utility Company and without further order of the
                Court, and may, in connection with any such resolution and in their discretion,
                provide a Utility Company with additional adequate assurance of future
                payments, including, but not limited to, cash deposits, prepayments or other forms
                of security, if the Debtor believes such additional assurance is reasonable.

         (d)    If the Debtor determines that the Procedures Objection is not reasonable and is
                not able to reach prompt alternative resolution with the objecting Utility
                Company, the Procedures Objection will be heard at the Final Hearing.

         (e)    Any Utility Company that does not timely file a Procedures Objection is deemed
                to consent to, and shall be bound by, the Adequate Assurance Procedures.

E.       Final Hearing Date.

       16.      To resolve any Procedures Objections within thirty (30) days of the Petition Date,

the Debtor requests that the Court schedule the Final Hearing on any unresolved Procedures

Objections approximately twenty-five (25) days after the Petition Date.

F.       Subsequent Modifications of Utility Service List.

{00374315-6}

                                                 8


  20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 8 of 13
       17.     It is possible that, despite the Debtor’s efforts, certain Utility Companies have not

been identified by the Debtor or included on the Utility Service List. To the extent that the

Debtor identifies additional Utility Companies, the Debtor will file amendments to the Utility

Service List, and shall serve copies of the Interim Order and Final Order (when and if entered)

on such newly-identified Utility Companies. The Debtor requests that the Interim and Final

Orders be binding on all Utility Companies, subject to their rights to the Proposed Adequate

Assurance and to request additional adequate assurance, regardless of when any given Utility

Company was included on the Utility Service List.

G.       Authority for the Requested Relief.

       18.     The policy underlying Section 366 of the Bankruptcy Code is to protect the

Debtor from utility service cutoffs upon the filing of a bankruptcy case, while at the same time

providing utility companies with adequate “assurance of payment” for post-petition utility

service. See H.R. Rep. No. 95-595, at 350 (1978), reprinted in 1978 U.S.C.A.N. 5963, 6306.

Section 366(c)(1) of the Bankruptcy Code, as modified in October 2005, defines “assurance of

payment” to mean several enumerated forms of security (e.g., cash deposits, letters of credit,

prepayment for utility service) while excluding from the definition certain other forms of

security (e.g., administrative expense priority for a utility’s claim).       In addition, Section

366(c)(3)(B) of the Bankruptcy Code provides that a court may not consider certain facts (e.g., a

debtor’s prepetition history of making timely payments to a utility) in making a determination of

adequate assurance of payment.

       19.     While Section 366(c) clarifies what does and does not constitute “assurance of

payment” and what can be considered in determining whether such assurance is adequate,

Congress, in enacting that section, did not divest the Court of its power to determine what

{00374315-6}

                                                 9


  20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 9 of 13
amount, if any, is necessary to provide adequate assurance of payment to a Utility Company.

Indeed, Section 366(c) of the Bankruptcy Code not only fails to establish a minimum amount of

adequate “assurance of payment” but explicitly empowers the court to determine the appropriate

level of adequate assurance required in each case. See 11 U.S.C. § 366(c)(3)(A) (“On request of

a party in interest and after notice and a hearing, the Court may order modification of the amount

of an assurance of payment …”)

       20.     Thus, there is nothing within Section 366 of the Bankruptcy Code that prevents a

court from ruling that, on the facts of the case before it, the amount required to adequately assure

future payment to a utility company is nominal or even zero. Prior to the enactment of section

366(c) of the Bankruptcy Code, courts enjoyed precisely the same discretion to make such

rulings pursuant to section 366(b) of the Bankruptcy Code, and frequently did so. See Virginia

Elec. & Power Co. v. Caldor, Inc. – N.Y., 117 F.3d 646, 650 (2d Cir. 1997) (“Even assuming that

‘other security’ should be interpreted narrowly, we agree with the appellees that a bankruptcy

court’s authority to ‘modify’ the level of the ‘deposit or other security,’ provided for under §

366(b), includes the power to require no ‘deposit or other security’ where none is necessary to

provide a utility supplier with ‘adequate assurance of payment.’”).

       21.     Moreover, Congress has not changed the requirement that the assurance of

payment only be “adequate”. Courts construing Section 366(b) of the Bankruptcy Code have

long recognized that adequate assurance of payment does not constitute an absolute guarantee of

the debtor’s ability to pay. See, e.g., In re Caldor, Inc. – N.Y., 199 B.R. 1, 3 (S.D.N.Y. 1996)

(“Section 366(b) requires [a] [b]ankruptcy [c]ourt to determine whether the circumstances are

sufficient to provide a utility with ‘adequate assurance’ of payment. The statute does not require

an ‘absolute guarantee of payment.’”) (citation omitted), aff’d sub nom. Virginia Elec. & Power

{00374315-6}

                                                10


 20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 10 of 13
Co. v. Caldor, Inc. – N.Y., 117 F.3d 646 (2d Cir. 1997); In re Adelphia Bus. Solutions, Inc., 280

BR. 63, 80 (Bankr. S.D.N.Y. 2002) (same); Steinebach v. Tucson Elec. Power Co. (In re

Steinebach), No. 4-02-04876-EWH, 2004 WL 51616, at *5 (Bankr. D. Ariz. Jan 2, 2004)

(“Adequate assurance of payment is not, however, absolute assurance …. All §366(b) requires is

that a utility be protected from an unreasonable risk of non-payment”); In re Penn Jersey Corp.,

72 B.R. 981, 982 (Bankr. E.D. Pa. 1987) (stating that Section 366(b) of Bankruptcy Code

“contemplates that a utility receive only such assurance of payment as is sufficient to protect its

interests given the facts of the debtor’s financial circumstances”).

       22.       The Debtor submits that, given the foregoing, entry of the Interim Order is

consistent with, and fully satisfies, the requirements of Section 366 of the Bankruptcy Code. Far

from offering the Utility Companies nominal (or even no) additional assurance of payment, the

Debtor proposes to provide the Utility Companies with (a) the authority to retain any prepetition

deposits to secure payment of post-petition obligations, (b) significant additional cash deposits,

and (c) procedures pursuant to which the Utility Companies can seek greater or different

security.      When completed by the Debtor’s ability to pay, such assurance of payment

significantly alleviates – if not eliminates – any honest concern of nonpayment on the part of the

Utility Companies, and is thus clearly “adequate.”

       23.       Similar relief has been granted in this district and other districts decided under

amended Section 366 of the Bankruptcy Code. See, e.g., 155 East Tropicana, LLC, et al., ECF

No. 62 in 11-22216-bam (Bankr. D. Nev. 2011); In re Ahern Rentals, Inc., ECF No. 33 in 11-

53860-btb (Bankr. D. Nev. 2011); In re Jerry’s Nugget, Inc., et al., ECF No. 50 in 12-19387-

mkn (Bankr. D. Nev. 2012); In re Primecare Nevada, Inc., ECF No. 32 in 13-20348-led (Bankr.

D. Nev. 2013); In re Zaragoza Crossing, LP, 09-11028 (Bankr. M.D.La. 2009); In re Nashville

{00374315-6}

                                                 11


 20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 11 of 13
Senior Living, LLC, et al., 08-07254 (Bankr. M.D.Tenn. 2009); In re Equity Media Holdings

Corporation, 08-17646 (Bankr. E.D.Ark. 2009); In re Louisiana Riverboat Gaming Partnership,

et al., 08-10824 (Bankr. W.D.La. 2008); In re Musicland Holding Corp., 06-10064 (Bankr.

S.D.N.Y. 2006).

       24.     Notice of this pleading has been provided by e-mail, facsimile, or overnight

delivery to the top 20 unsecured creditors, Applebee’s c/o Michael Walsh and Craig Ganz, and

Bremer c/o Dan Beck.

         WHEREFORE, the Debtor respectfully requests that the Court: (a) enter the Interim

Order attached hereto as Exhibit “1” granting the relief requested herein, which shall become a

Final Order as to any Utility Company that does not timely file a motion for determining

adequate assurance; and (b) grant such other and further relief to the Debtor as the Court may

deem proper.

Dated this 23rd day of October, 2020



                                           /s/ Douglas S. Draper
                                            Douglas S. Draper, La Bar No. 5073
                                            Leslie A. Collins, La Bar No. 14891
                                            Greta M. Brouphy, La Bar No. 26216
                                            Heller, Draper & Horn, L.L.C.
                                            650 Poydras Street, Suite 2500
                                            New Orleans, LA 70130-6103
                                            Office: 504 299-3300/Fax: 504 299-3399
                                            E-mail: ddraper@hellerdraper.com
                                            E-mail: lcollins@hellerdraper.com
                                            E-mail: gbrouphy@hellerdraper.com

                                           Proposed Attorneys for the Debtor




{00374315-6}

                                              12


 20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 12 of 13
                              CERTIFICATE OF SERVICE

       I, Douglas S. Draper, hereby certify that I caused the above and foregoing Notice of
Hearing to be served through this Bankruptcy Court’s electronic notifying system upon the
following:

        Greta M. Brouphy gbrouphy@hellerdraper.com
        Jeffrey M. Burmaster jburmaster@kingjurgens.com
        Robert J. Burvant rburvant@kingjurgens.com, shendrix@kingjurgens.com
        Michael A. Crawford mike.crawford@taylorporter.com,
         elise.aycock@taylorporter.com
        Douglas S. Draper ddraper@hellerdraper.com, lcollins@hellerdraper.com
        Gail Bowen McCulloch gail.mcculloch@usdoj.gov
        Office of U. S. Trustee Gail.Mcculloch@usdoj.gov




October 23, 2020                         /s/ Douglas S. Draper
                                         Douglas S. Draper, LA Bar No. 5073
                                         Heller, Draper & Horn, L.L.C.
                                         650 Poydras Street, Suite 2500
                                         New Orleans, LA 70130-6103
                                         Office: 504 299-3300/Fax: 504 299-3399
                                         E-mail: ddraper@hellerdraper.com

                                         Proposed Counsel for the Debtor




{00374315-6}

                                            13


 20-50775 - #39 File 10/23/20 Enter 10/23/20 19:06:55 Main Document Pg 13 of 13
